The respondent's motion for appellate attorney's fees is remanded to the trial court. If the respondent establishes her entitlement pursuant to section 61.16, Florida Statutes (2013), and Rosen v. Rosen, 696 So. 2d 697 (Fla. 1997), the trial court is authorized to award her all or a portion of the reasonable appellate attorney's fees. See Rados v. Rados, 791 So. 2d 1130 (Fla. 2d DCA 2001). In the motion for appellate attorney's fees, the respondent also sought costs. The respondent's request for costs is stricken without prejudice to the respondent to file a timely motion with the lower tribunal. See Fla. R. App. P. 9.400(a).